The defendants were charged with assault with intent to commit rape.Nol. pros. with leave was entered as to defendant Vertie Burgess. The jury returned verdict of guilty as to defendant James Burgess, and from judgment imposing sentence he appealed.
The defendant, appellant, noted exception to the judge's charge to the jury in respect to the definition of what was necessary to be shown to constitute assault with intent to commit rape. An examination of the language used by the court leads to the conclusion that the instructions given were in substantial accord with the definition approved by numerous decisions of this Court. S. v. Massey, 86 N.C. 658; S. v. Jeffreys,117 N.C. 743, 23 S.E. 175; S. v. Jones, 222 N.C. 37, 21 S.E.2d 812;S. v. Walsh, 224 N.C. 218, 29 S.E.2d 743; S. v. Gay, 224 N.C. 141,29 S.E.2d 458.
The State's evidence was sufficient to carry the case to the jury and to warrant the verdict. In the trial we find
No error. *Page 772 
APPENDIX